internal_revenue_service number release date index number ------------------------------------ ---------------------------- ------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-109509-09 date date ------------ ------------ legend distributing -------------------------------------------------------------------- ------------------------------ controlled a ---------------------------- -------------------------------------------------------------------------- controlled b ---------------------------- -------------------------------------------------------------------------- shareholder c --------------------------------------------------------------------- --------------------- shareholder d ------------------------ --------------------------------------------------------------------- apartment building apartment building state x date e date f litigation -------------------------------------------------------- --------------------------------------------------------- ---------------- ------- ---------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------------- plr-109509-09 --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ---------------------------------- x y dear ------------- --- ---- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction described below the proposed transaction additional information was received in letters dated date date date date date and date the information provided in these letters is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled corporations or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or either of the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a closely held state x corporation incorporated on date e since date f distributing has been taxed as a subchapter_s_corporation distributing is a cash_method taxpayer that files its returns on a calendar_year distributing has one class of voting common_stock outstanding shareholder c owns x and shareholder d owns y of distributing’s outstanding_stock distributing is engaged in the rental real_estate business consisting of operating and managing apartment building and apartment building the financial information submitted by distributing indicates that apartment building and apartment building each has had gross_receipts and operating_expenses representing the active_conduct of plr-109509-09 a trade_or_business for each of the past five years distributing’s employees are actively engaged in the following regular business activities advertising for tenants speaking with potential tenants showing properties to potential tenants preparing leases for tenants collecting rent cleaning and maintaining common areas receiving calls from tenants for repairs paying bills maintaining books painting and cleaning apartment units for new tenants and when necessary evicting tenants in addition to the above activities distributing’s employees are periodically engaged in making major repairs including renovations the work required for these major repairs is personally performed by distributing’s employees and also contracted for by independent contractors shareholder c and shareholder d each perform both operational and managerial duties with respect to apartment building and apartment building significant disagreements had developed between shareholder c and shareholder d concerning the operation of distributing these disagreements have impaired distributing’s ability to function as a business and have resulted in litigation in state x this litigation was resolved through the parties reaching a court approved settlement whereby distributing’s assets would be divided between shareholder c and shareholder d to accomplish this settlement the parties have structured the proposed transaction described below proposed transaction for what are represented to be valid business purposes distributing has proposed the following transaction the proposed transaction i distributing will form controlled a and controlled b as state x corporations collectively the controlled corporations each of the controlled corporations will be a cash-method taxpayer which will file its tax returns on a calendar_year and each will have one class of voting common_stock each controlled_corporation upon formation will elect to be taxed as a subchapter_s_corporation ii distributing will transfer apartment building and a de_minimis amount of cash to controlled a in exchange for all of the controlled a stock and the assumption by controlled a of liabilities related to that apartment building contribution iii distributing will transfer apartment building and a de_minimis amount of cash to controlled b in exchange for all of the controlled b stock and the assumption by controlled b of liabilities related to that apartment building contribution contribution and contribution are sometimes collectively referred to as the contributions iv distributing will distribute all of the controlled a stock to shareholder c in exchange for all of shareholder c’s distributing stock and it will distribute all of the controlled b plr-109509-09 stock to shareholder d in exchange for all of shareholder d’s distributing stock together the distribution thereafter shareholder c will own all of the controlled a stock and shareholder d will own all of the controlled b stock v distributing will liquidate representations a distributing controlled a controlled b and each of their respective shareholders will pay their own expenses_incurred in connection with the proposed transaction b the indebtedness owed by controlled a or controlled b to distributing after the distribution if any will not constitute stock_or_securities c the fair_market_value of the controlled a stock received by shareholder c will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder c in the exchange and the fair_market_value of the controlled b stock received by shareholder d will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder d in the exchange d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation e no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of the corporation f the five years of financial information submitted on behalf of distributing is representative of its present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted g the five years of financial information submitted on behalf of apartment building to be transferred to controlled a is representative of its present operation and with regard to apartment building there have been no substantial operational changes since the date of the last financial statements submitted h the five years of financial information submitted on behalf of apartment building to be transferred to controlled b is representative of its present operation and with regard to apartment building there have been no substantial operational changes since the date of the last financial statements submitted i following the transaction controlled a and controlled b will each continue independently and with its separate employees the active_conduct of its share of all the plr-109509-09 integrated activities of the business conducted by distributing prior to consummation of the transaction distributing will be liquidated j the distribution of the stock of controlled a and controlled b is carried out for the following corporate business purposes i the facilitation of the settlement of the litigation instituted by shareholder c against shareholder d and distributing regarding the operations of the business and ii to avoid further disharmony in the operations of the business the distribution of the stock of controlled a and controlled b is motivated in whole or substantial part by one or more of these corporate business purposes k the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing controlled a controlled b or collectively l the total fair_market_value of the assets distributing will transfer to controlled a in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled a in connection with the exchange ii the amount of any liabilities owed to controlled a by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled a in connection with the exchange m the total fair_market_value of the assets distributing will transfer to controlled b in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled b in connection with the exchange ii the amount of any liabilities owed to controlled b by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled b in connection with the exchange n the liabilities to be assumed within the meaning of sec_357 by controlled a and controlled b in the contribution if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred o the aggregate fair_market_value of the assets distributing transfers to each controlled_corporation in the contributions will equal or exceed the aggregate adjusted_basis of these assets p the fair_market_value of the assets of each controlled_corporation will exceed the amount of its liabilities immediately_after_the_exchange plr-109509-09 q distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction r no intercorporate debt will exist between distributing and either controlled_corporation or between controlled a and controlled b at the time of or subsequent to the distribution of the stock of controlled a and controlled b s payments made in connection with all continuing transactions if any between controlled a and controlled b will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length t no parties to the transaction are investment companies as defined in sec_368 and iv u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution v for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of either controlled a or controlled b stock entitled to vote or 50-percent or more of the total value of shares of all classes of either controlled a or controlled b stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution w the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing controlled a or controlled b including any predecessor or successor of any such corporation x immediately after the distribution neither distributing controlled a nor controlled b will be a disqualified_investment_corporation within the meaning of sec_355 rulings plr-109509-09 contribution and contribution together followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing controlled a and controlled b will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contributions sec_361 and sec_357 with the exception that gain will be recognized by distributing on the contributions to the extent that the liabilities to be assumed by controlled a and controlled b respectively plus the liabilities to which the transferred assets are subject exceed distributing's adjusted_basis in the assets transferred to controlled a and controlled b respectively sec_357 no gain_or_loss will be recognized by controlled a or controlled b on the contributions sec_1032 the basis of each asset received by controlled a and controlled b in the contributions will equal the basis of that asset in the hands of distributing immediately before the contributions increased by the amount of gain recognized by distributing on the contributions under ruling above sec_362 the holding_period of each asset received by controlled a and controlled b in the contributions will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder c or shareholder d on the distribution sec_355 the aggregate basis of the controlled a stock in the hands of shareholder c immediately after the distribution will equal shareholder c's aggregate basis in the distributing stock surrendered in the distribution sec_358 the aggregate basis of the controlled b stock in the hands of shareholder d immediately after the distribution will equal shareholder d's aggregate basis in the distributing stock surrendered in the distribution sec_358 the holding_period of the controlled a stock received by shareholder c will include the holding_period of the distributing stock surrendered by the shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 the holding_period of the controlled b stock received by shareholder d will include the holding_period of the distributing stock surrendered by the shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 plr-109509-09 proper allocation of earnings_and_profits between distributing controlled a and controlled b will be made in accordance with sec_312 and sec_1_312-10 no allocation shall be made of any deficit of distributing’s earnings_and_profits to controlled a or to controlled b distributing’s momentary ownership of the stock of controlled a and controlled b as part of the reorganization under sec_368 will not cause controlled a or controlled b to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 rev_rul c b caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or the controlled corporations or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or either of the controlled corporations see sec_355 and sec_1_355-7 procedural matters this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely steven j hankin senior technician reviewer branch office of associate chief_counsel corporate cc
